Title: From Benjamin Franklin to Silas Deane, 7 December 1776
From: Franklin, Benjamin
To: Deane, Silas


On December 4, after writing the letters from Auray printed above, Franklin and his grandsons set out for Nantes, and reached Vannes late that evening. The journey, as Franklin described it, was not relaxing. “The carriage was a miserable one, with tired horses, the evening dark, scarce a traveller but ourselves on the road; and to make it more comfortable, the driver stopped near a wood we were to pass through, to tell us that a gang of eighteen robbers infested that wood, who but two weeks ago had robbed and murdered some travellers on that very spot.” When the party left Vannes on the way to Nantes, they soon encountered other travelers; and Franklin was enough recovered to observe them with care. “On the road yesterday,” he noted on the 6th, “we met six or seven country women, in company, on horseback and astride: they were all of fair white and red complexions, but one among them was the fairest woman I ever beheld. Most of the men have good complexions, not swarthy like those of the North of France, in which I remember that, except about Abbeville, I saw few fair people.”
This letter to Deane, on the day the travelers reached Nantes, was written either before or after they were entertained with a sumptuous dinner. In the afternoon they moved to the nearby country seat of Jacques-Barthélémy Gruel, Penet’s business associate, where they were immediately surrounded by crowds of visitors. Although Franklin concealed his Congressional commission, as he says here, he was welcomed from the start as the representative of America.
 
My dear Friend
Nantes, Dec. 7. 1776
I wrote a Line to you on Wednesday last, from Auray (where I landed out of the Ship of War that brought me over) acquainting you with my Arrival and with our Appointment (jointly with Mr. Arthur Lee) to negotiate a Treaty of Commerce and Friendship with the Court of France, for which I have with me ample Instructions. I have acquainted no one here with this Commission, continuing incog. as to my publick Character; because not being sufficiently acquainted with the Disposition and present Circumstances of this Court, relative to our Contest with GB. I cannot Judge whether it would be agreable to her at this time to receive publickly Ministers from the Congress as such, and I think we should not embarras her unnecessarily on the one hand, nor subject ourselves to the Hazard of a disgraceful Refusal on the other. I therefore send you herewith a Copy of our Commission, that you may have time to consider and advise upon it before my Arrival at Paris, for which Place I shall set out as soon as I can, being oblig’d to wait here a little for my Baggage, which continues on board the Ship, and the Wind has not yet been favourable to bring her from Quiberon Bay into this River. We are impowered by a Vote of Congress, to live in such a Stile at Paris, as we shall find proper. A Cargo, suppos’d to the Value of £3000 Sterl. brought in the Ship with me is to be sold by our Merchants here, and the Produce is to be subject to the Drafts of the Commissioners towards their Expences. And the Committee have Orders to add to that Fund, till they make it up £10,000. I requested you to provide me a Lodging. If in the same Hotel with you, it will be the more agreable. I have with me two Grandsons; one about 16, who will serve me as a private Secretary; the other a Child of 7, whom I purpose to place in some Boarding School, that he may early learn the French Language. One Bed in the meantime may serve them both; but I must have them in the same Lodging with me till I can place the young one. M. Penet talks of accompanying me to Paris. I suppose we may set out about the Middle of next Week, but cannot be certain, because it depends on my receiving my Baggage, and that depends on the Winds. In the mean time it would be a vast Satisfaction to me to hear from you, or meet you, but I do not see how it can be manag’d. I recommend to your Care the Informing Mr. Lee of his Appointment, by writing to him and conveying to him the Letters sent herewith, in the safest Way you can find. If thro’ the Hands of the French Ambr: at London, it will be best perhaps to write only, keeping his Letters till he comes to Paris. For I know not what the seal’d one contains, and there is a Risque of its being inspected. Hoping soon for the great Pleasure of finding you well at Paris, I am, with sincere Esteem, Dear Sir, Your most obedient Humble Servant
B Franklin
Honble Silas Deane Esqr
 
Endorsed: 1776 Benja: Franklins Letter Nantz. 7 Decr.
